Citation Nr: 1123827	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-29 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right lower extremity disability, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for left lower extremity disability, claimed as secondary to service-connected PTSD.

3.  Entitlement to service connection for a low back disability, claimed as secondary to service-connected PTSD.

4.  Entitlement to special monthly compensation based upon the need for regular aid or attendance or housebound status.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and February 2008 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.

The Veteran appeared at a Central Office hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 


REMAND

The Veteran maintains that his current low back and lower extremity disabilities arise from a fall off a roof in April 2006.  He contends that the fall was caused by his service-connected PTSD as he was having a flashback when a branch on a tree snapped near him and he thought he was being attacked by Viet Cong.  

At the outset, the Board notes that service connection is currently in effect for PTSD, which has been assigned a 100 percent disability evaluation.  

Treatment records reveal that the Veteran sustained multiple injuries to his back and lower extremities in April 2006 as a result of falling out of a tree while working up on a ladder.  Past medical history noted at that time included problems with PTSD and anxiety.  While hospitalized, the Veteran underwent right femoral fracture open reduction and lumbar fracture surgery.  He also underwent bilateral calcaneal open reduction and internal fixation surgery.  

In a February 2008 treatment record, the Veteran was noted to have a leg length discrepancy, with the right lower extremity 3/8 of an inch shorter than the left lower extremity.  

In an April 2008 treatment record, it was indicated that the Veteran recalled having a flashback in the tree prior to the fall.  He blacked out after the flashbacks and regained consciousness with the paramedics.  

In a February 2010 treatment note, the Veteran's VA medical physician indicated that the Veteran was a well established patient of the VA.  He noted that the circumstances surrounding the fall of April 4, 2006, in his opinion, could be associated with his PTSD.  He stated that the Veteran's description of becoming anxious and distracted while cutting a branch in his yard contributed to his fall.  He believed the Veteran's fall could be associated with his PTSD.  

In an August 2010 treatment record, the VA treating psychiatrist indicated that based upon the information provided by the Veteran it appeared that his PTSD condition may have been a factor in his fall, leading to severe injuries which had left him with some physical limitations and intermittent pain.  

In an April 2011 letter the Veteran's treating VA psychiatrist, who is also the Mental Health and Behavioral Sciences Chief for the Hampton VA Medical Center, indicated that based upon the information provided by the Veteran and her working relationship with the Veteran for the past 15 years, it was her clinical opinion that the Veteran's PTSD was a factor that led to his fall, leaving him with permanent physical limitations and pain.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran has not been afforded a VA examination to determine what, if any, relationship between the service-connected PTSD and the fall with resulting injuries.  

As it relates to the issue of SMC, the Board notes that SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is in need of regular aid and attendance.  Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A Veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the Veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a) (2010).  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2010).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352(a) (2010).

A Veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed. They must be based on the actual requirement of personal assistance from others.  Id.

Although a Veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

SMC is also payable at a specified rate if the Veteran, as the result of service-connected disability, one of which is rated as 100 percent, is permanently housebound by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.351(d) (2010).

To date, the Veteran has not been provided a VA examination to determine whether his service-connected disabilities meet these criteria.  So medical comment is needed concerning this.  See 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350(b), 3.352(a).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination to determine the etiology of any current low back, left lower extremity and right lower extremity disorder and its relationship, if any, to his service-connected PTSD.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder must be made available to the examining physician for review.

The examiner should answer the following question:  Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD caused or contributed to the fall which led to the current low back, right lower extremity, and left lower extremity disorders?  The examiner must provide rationales for these opinions.

2.  If the foregoing opinion is favorable, the AMC/RO must schedule the Veteran for an examination by appropriate health care providers in relation to his claim for SMC based upon the need for aid and attendance of another person and/or housebound status.  All appropriate tests must be performed and a copy of the examination report must be associated with the claims files. The claims files, and a copy of this remand, must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated.  The reviewer must provide a reasoned opinion on the specific questions listed below:

(a) Does the service-connected disability(ies) prevent him from protecting himself from the hazards incident to his environment, keeping himself clean and presentable, feeding himself due to loss of coordination of the upper extremities or extreme weakness, attending to the wants of nature, or render him bedridden, or otherwise require the regular aid and attendance by another person?

(b) Does the service-connected disability(ies) cause the Veteran to be unable to perform activities of daily living without the regular aid and attendance of another person or render him "permanently bedridden"?

(c)  Does the Veteran's service-connected disability(ies) substantially confine him to his dwelling and the immediate premises, and it is reasonably certain that the disabilities and resultant confinement will continue throughout his or her lifetime

(d) Detailed rationale must be provided for each opinion that is rendered.  

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above has been completed, the AMC/RO must review the claims files and ensure that all of foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Thereafter, the AMC/RO must readjudicate the issues on appeal based on all relevant evidence on file.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case and must be afforded an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


